

	

		II

		109th CONGRESS

		1st Session

		S. 1441

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Thomas (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to include wireless telecommunications equipment in the definition of qualified

		  technological equipment for purposes of determining the depreciation treatment

		  of such equipment.

	

	

		1.Wireless telecommunications

			 equipment

			(a)In

			 generalSubparagraph (A) of

			 section 168(i)(2) of the Internal Revenue Code of 1986 (defining qualified

			 technological equipment) is amended by striking and at the end

			 of clause (ii), by striking the period at the end of clause (iii) and inserting

			 , and, and by inserting after clause (iii) the following new

			 clause:

				

					(iv)any wireless telecommunications

				equipment.

					.

			(b)Wireless

			 telecommunications equipmentSection 168(i)(2) of the Internal Revenue

			 Code of 1986 is amended by inserting after subparagraph (C) the following new

			 subparagraph:

				

					(D)Wireless

				telecommunications equipmentFor purposes of this paragraph, the term

				wireless telecommunications equipment means all equipment used in

				the transmission, reception, coordination, or switching of wireless

				telecommunications service, other than cell towers, buildings, and T–1 lines or

				other cabling connecting cell sites to mobile switching centers. For this

				purpose, wireless telecommunications service includes any

				commercial mobile radio service as defined in title 47 of the Code of Federal

				Regulations.

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service on or after the date of

			 the enactment of this Act.

			

